Title: From James Madison to James Monroe, 23 May 1805
From: Madison, James
To: Monroe, James


Sir,
Department of State May 23d. 1805
I have duly received the several communications transmitted by Mr Pinckney & yourself, under date of 1st March last. I have also received from Genl Armstrong copies of his letters to you of the 12th & 18th of March. The passages of this last in cypher, having not been copied into that used by this Department with Genl Armstrong remain locked up; but probably do not affect the general tenor of this letter.
From these communications it appears, that France has arranged herself on the side of Spain in such a manner that Spain will neither be disposed, nor be permitted to bend to our claims either with respect to West Florida or the French spoliations. What part France may take in relation to the Western boundary of Louisiana seems not to have been disclosed. From the silence on that point in Talleyrands note of Novr. 8, in answer to yours in which the claim of the United States to the Rio bravo is expressly asserted, and from the confidential acknowledgement of that boundary by Mr. Laussat to Govr. Claiborne and Genl Wilkinson, it might be expected that on this important point France would side with us against Spain. Should this be the case it is hoped, notwithstanding the unfavourable posture of the negotiation that there will be room to give it some such result as was contemplated. But there is so little reliance to be placed on the temper and views of France as lately developed, that a failure of your efforts ought to be anticipated. The alternative presented by this event is that of War, or a state of things guarding against war for the present, and leaving in vigor our claims to be hereafter effectuated. Against war, if to be safely and honourably avoided, the considerations are obvious and powerful. As it is a question which belongs to Congress, not to the Executive, that consideration alone forbids any step on the part of the latter, which would commit the Nation, and so far take from the Legislature the free exercise of its power. And it may be fairly presumed, considering the daily increase of our faculties for a successful assertion of our rights by force, that neither the Nation nor its representatives would prefer an instant resort to arms, to a state of things which would avoid it without hazarding our rights or our reputation. The two articles essential in such a state of things are 1st a forbearance on the part of Spain as well as of the United States to augment their settlements or strengthen in any manner their military establishments within the controverted limits. 2dly Not to obstruct the free communication from our territories thro’ the Mobille and other Rivers mouthing in the Gulph of Mexico, or thro’ the Mobille at least.
In the first of these Articles must be included a forbearance on the part of Spain to introduce slaves, as well as free persons, not only as in one sense augmenting her settlements but as facilitating a clandestine introduction of them, already complained of, into the territories of the United States. It can hardly be supposed that Spain will object to this article even with such an explanation of it. And if the language of the French Minister here, be any test of the sentiments of his Government, it may be expected that France will favor the arrangement. This Minister has repeatedly and strongly declared that until all questions concerning the boundary of Louisiana should be adjusted, a status quo was the natural and just policy to be observed.
The second article is perhaps not less essential as a precaution for maintaining peace. Every moment of delay threatens collisions which lead to War. The necessity of that channel for the exports and imports of the increasing settlements on the Mobille above the florida limit, and for conveying our public stores to the military stations in that quarter, prove at once the reasonableness of the demand, and its close connection with the maintainance of peace. You will find by the enclosed correspondence between Govr. Claiborne and the Marquis de Casa Calvo, that the attention of the latter has been drawn to the subject, and that it will have been thence transmitted to the Spanish Government. It is proper for you to know, that the existing regulations of the United States, permit the settlements in the District of Baton Rouge on the Mississippi to navigate this river with exceptions only as to the introduction of slaves and armed vessels, exceptions having reference to the very objects of the regulations now in question.
I forbear to repeat the grounds on which the right of the United States to the use of those Rivers, is to be placed. They are already in the Archives of the Legation at Madrid. More effect however is to be expected, from the necessity which a refusal of the navigation will impose on the United States, to enforce their claim, than from any appeal to the principles which support it; and this necessity must be permitted to impress itself fully on the Spanish Councils. The influence which France will have in this instance, as in all others, will make it worth while to learn the doctrine She has maintained with respect to the navigation of waters flowing thro’ different jurisdictions. It is pretty certain that she has been led to assert ours in relation to the Scheldt and probably to the Rhine, and perhaps other rivers.
The silence of your communications with respect to the instruction in my letter of July 8th. 1804 to make the subject of the present, a part of your first conference with the Spanish Government, leaves it uncertain what particular disposition may have been manifested, and whether any orders, such as were required, have been transmitted. The inference we draw is, that you were either induced to decline pressing them, or that the requisition did not succeed. Whatever may have been the case you will consider it as a charge from the President, in the event presupposed of a failure in your general negotiation, to pursue without delay the course herein prescribed. Should you fail in this also, you will lose no time in transmitting the result, taking care not to commit the Government of the United states, in any respect, nor to alarm Spain into hostile measures or preparations, further than may be inevitable. Should you succeed in what is here proposed, you will in that case also, give the earliest notice; without precluding the United States from any course not inconsistent with the temporary arrangement formed, and leaving Spain under the impression that the arrangement will probably guarantee a continuance of peace.
In the instructions of October 26. 1804 it was left discretionary to accept a ratification of the Convention of Augt 1802 or to incorporate it with the general one committed to your negotiations, with an intimation that it might be best to do the latter, in case but little delay in giving effect to the Convention of 1802, should be thereby incurred. The delay actually incurred must have led you take the first course, if left to your option by Spain. From the spirit however of Mr Cevallos’ observations in his letter of  there is little probability that a ratification would be given, unshackled by conditions which you were instructed to reject. It only remains now, therefore, to observe to you that those conditions continue to be regarded by the President as absolutely inadmissible. The ratification as already signified to you is not to be accepted with any condition or qualification whatever, beyond such an arrangement as is explained in the letter of October 15. 1804 (of which an extract is repeated) from the Department of State to the Marquis de Yrujo, for affording a moderate time to Spanish subjects to produce their claims. If a ratification thus unshackled be within your option, the President deems it proper that you should accept and transmit it; altho none of the other objects committed to you should have been attained. Besides the pledge which a partial accommodation may prove for a more comprehensive adjustment, it is to be considered that the provision therein made for a considerable portion of our Citizens who are claimants, is due both to their interests and to the sanction given to it by the Senate; and that the manner in which the VI article describes the suspended claims is favorable to the principle on which they are founded.
This letter will be so addressed that it may be opened by Mr Bowdoin in case of your departure previous to his arrival, or by Mr Erving in case of his reaching Madrid before Mr Bowdoin; and either of these gentleman is authorized, in pursuance of the instructions here given relative to the Convention of Augt 1802 to arrange and accept its ratification. I have the honor to be &c
James Madison

P.S. It is not amiss to apprize you that no communication has ever been made here, of the appointment intimated to you by Mr Cevallos, of the Marquis de Casa Calvo and another person at New Orleans, as Commissioners for determining the boundary of Louisiana; nor any such communication on the part of the French Government as it was signified to the Spanish Ambassador by Mr Talleyrand that he was authorized by his Government to make thro’ its charge des Affaires to the United States with respect to the dissatisfaction of that Government at our claims on Spain for spoliations by French Citizens.

